Citation Nr: 1714816	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left thumb disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1989 until August 1992.  The Veteran served in Southwest Asia Theater from September 1990 to March 1991, including service in Iraq.  This case comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A March 2015 Board decision remanded the Veterans claims for service connection for a left hand and ring finger disorder, heart murmur, a psychiatric disorder, bilateral knee disorder, bronchitis, and residuals of low back pain.  This decision denied an initial increased rating claim for hearing loss and denied service connection for residuals of a left thumb fracture.  

The Veteran appealed the denial of service connection for the residuals of a left thumb fracture to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a memorandum decision vacating that part of the Board's decision and remanding the claim back to the Board to either provide an adequate statement of reasons and bases for relying on a November 2007 VA examination, or to remand to the Agency of Original Jurisdiction (AOJ) for a VA examination.  To comply with the Court's July 2016 decision, the Board is remanding this claim to the AOJ.  

In November 2016, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A Statement in Support of Claim Form was received from the Veteran in November 2016 noting that the Veteran did not have any additional argument or evidence in support of his appeal and requested that the Board proceed with adjudication of the appeal.  

This case was processed using the Veterans' Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are duplicative of those in VBMS, or are not relevant to the issues on appeal.  

The appeal is REMANDED to the (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2016 Court decision, the Court found that the Board's March 2015 denial of service connection for a left thumb disorder should be vacated and remanded because the Board failed to adequately state the reasons or bases for relying on the November 2007 VA examination, as the examiner did not properly account for the Veteran's current disability and symptoms.  See 38 U.S.C.A. § 7104(d)1); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (finding that Congress mandated, by statute, that the Board provide a written statement of reasons or bases for its conclusions that is adequate to enable the appellant to understand the precise basis for the Board's decision and to facilitate review in this Court); see also Stelf v. Nicholson, 21 Vet. App. 102, 123 (2007) (a medical examination is adequate '"where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's" evaluation of the claimed disability will be a fully informed one.' (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)))).  

The November 2007 examiner found that the Veteran did not suffer from a disability related to the left thumb fracture, but the examiner did note that the Veteran suffered from deformity in his left thumbnail, decreased hand strength and dexterity, and frequent, severe, hours' long flare-ups in in the joints of the left thumb during periods of cold weather, during which he would "occasionally drop items."  The Court found the examiner's conclusion that the Veteran did not suffer from a disability was unclear considering that the Veteran suffered from symptoms that appear to represent the thumb disability for which the Veteran is seeking benefits.  

As a result, the Board will remand this portion of the March 2015 decision to afford the Veteran an adequate VA examination related to the left thumb disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, on remand, obtain all outstanding records of treatment from July 2016 onward.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from July 2016 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the residuals of a left thumb fracture.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the residuals of the left thumb fracture were caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  The findings of the November 2007 examiner, specifically, deformity in the left thumbnail; decreased hand strength and dexterity; frequent and severe hours long flare-ups in the joints of the thumbs during periods of cold weather and; dropping items during flare-ups.

b)  Provide a complete medical opinion and detailed rational regarding whether the Veteran has an undiagnosed illness of which any of the following are a manifestation:  deformity in the left thumbnail, decreased hand strength and dexterity, frequent and severe hours' long flare-ups in the joints of the thumb during periods of cold weather, and dropping items during flare-ups.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




